Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-30 are pending.
Claims 1 and 18 were amended.
Drawings
The drawings were previously objected to for informalities. Applicant has successfully addressed these issues in the replacement drawing(s) submitted on 4/1/2022. Accordingly, all previous objections to the drawings have been withdrawn and the changes have been entered. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regards to claims 1 and 18, Riley and Stoplmann teach all of the limitations of the claim but do not explicitly teach or fairly suggest “wherein each of the plurality of pocket walls comprise two opposing side walls connected to each other along a top seam and a bottom seam” and “the hollow air bladder compartment comprising an exterior opening extending between the top seam and the bottom seam”. Stoplmann is relied upon to teach removable air bladder inserts, Dacey is relied upon to teach polyurethane as an elastic material for the construction of the mattress housing, Cohen is relied upon to teach strips of elastic braided connecting material, and Cook is relied upon to teach a method of sewing reinforcement material. The references cited, however, do not remedy the deficiencies of Riley. Claims 1 and 18 are therefore allowable. Claims 2-17 and 19-30 are also allowable since they require all of the limitations of the allowable base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329. The examiner can normally be reached M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673